493 S.W.2d 543 (1973)
TEMPLE INDEPENDENT SCHOOL DISTRICT, Appellant,
v.
STATE BOARD OF EDUCATION et al., Appellees.
No. 12024.
Court of Civil Appeals of Texas, Austin.
April 11, 1973.
Rehearing Denied May 2, 1973.
*544 Jack W. Prescott, Temple, for appellant.
Weldon H. Berry, Houston, John L. Hill, Atty. Gen., Roland Allen, Asst. Atty. Gen., Austin, for appellees.
SHANNON, Justice.
The subject matter of this appeal concerns the discharge of a teacher by a board of school trustees. The question to be decided is whether on review by the district court the substantial evidence rule is to be applied to appeals taken from the highest administrative agency to the courts or to appeals from lower to higher administrative agencies.
Appellant, Temple Independent School District,[1] filed suit in the district court of Travis County against appellees, the State Board of Education of Texas[2] and a teacher, Mrs. Carlean M. Fowler, to set aside the order of the State Board approving the order of the Commissioner of Education of Texas re-instating Mrs. Fowler to her teaching position. The district court sustained the order of the State Board. We will affirm the judgment of the district court.
The necessary facts follow. On December 7, 1970, after a hearing, the School Board discharged Mrs. Fowler. Mrs. Fowler filed an appeal with the Commissioner of Education of Texas, who, after a hearing, reversed the order of the School Board and reinstated her. The School Board perfected its appeal to the State Board, which, in turn, affirmed the order of the Commissioner. The School Board then filed its petition in the district court of Travis County to set aside the order of the State Board.
The inquiry raised by the School Board's single point of error is whether the substantial evidence rule should be applied to the decision of the School Board or whether it should be applied to the order of the State Board. The School Board argues that the "decision of the Board of Trustees should be given the status of a jury verdict in civil cases and that its decision should not be reversed if there is evidence to support its decision."
Lorena Ind. Sch. Dist. v. Rosenthal Com. Sch. Dist., 421 S.W.2d 491 (Tex.Civ.App. 1967, writ ref. n.r.e.) is determinative of this appeal. In that case the Waco Court of Civil Appeals held that the substantial evidence rule applies to appeals taken from an administrative agency to the courts, and not to appeals from lower to higher administrative agencies.
In this case the order on review by the district court is that of the State Board, not that of the School Board. And it is the function of the district court to determine whether the order of the State Board, and not that of the School Board, is supported by substantial evidence.
*545 From an examination of the record made in the district court, we are of the opinion that the order of the State Board is supported by substantial evidence.
The judgment is affirmed.
NOTES
[1]  Usually termed "School Board" in this opinion.
[2]  Usually termed "State Board" in this opinion.